PER CURIAM:
El abogado Noel Zamot Pérez fue admitido al ejercicio de la profesión legal el 12 de enero de 1973 y a la práctica de la notaría el 29 de enero del mismo año.
El 9 de enero de 1987 la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico dictó sentencia que condena al abogado-notario a tres años de prisión en un cargo, y a tres años de prisión en otro por violación a la Sec. 153 de la Ley Pública federal 95-598, Tít. Ill, Sec. 341(a)(1), (d)(1), (2), 92 Stat. 2676 y 2677, según enmendada, 6 de noviembre de 1978 (18 U.S.C. sec. 153), por adueñarse ilegalmente de dinero propiedad de la sucesión de un deudor en quiebra, dinero que estaba bajo su custodia como síndico de dicho quebrado.
El tribunal dictaminó que los tres años de prisión en cada cargo fueran cumplidos concurrentemente y que el abogado-notario restituyera a la parte perjudicada los dineros apropiados. Impuso, además, $50 de multa en el segundo cargo.
El Procurador General ha comparecido para solicitar que ordenemos la separación del Ledo. Noel Zamot Pérez del ejercicio de la profesión legal.
El delito por el cual fue condenado es uno que implica depravación moral, en virtud de lo dispuesto en la Sec. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735), y de nuestra facultad inherente para reglamentar la profesión legal. Por tal razón, se decreta la separación inmediata del abogado-notario, Noel Zamot Pérez, del *60ejercicio de la abogacía y de la notaría. Se ordena, además, que su nombre sea borrado del Registro de Abogados autorizados para ejercer la profesión en el Estado Libre Asociado de Puerto Rico. In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Núñez López, 115 D.P.R. 702 (1984); In re Boscio Monllor, 116 D.P.R. 692 (1985); In re Arreche Holdun, 114 D.P.R. 680 (1983).
El Juez Presidente Señor Pons Núñez no intervino.